Citation Nr: 0707857	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  96-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin disease, claimed 
as residual of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this appeal in January 1998 for further 
development.  The Board again remanded this matter for 
further development in September 2004, to include scheduling 
a VA examination.  

In a statement submitted to VA in September 2006, the veteran 
made argument with regard to the Board's September 2004 
decision to deny his claim for service connection for post-
traumatic stress disorder.  In that statement he asked for a 
hearing.  The veteran has not asked for reconsideration of 
the Board's September 2004 decision, and the Board does not 
have jurisdiction over the claim for service connection.  The 
veteran's statement could be construed as a request to reopen 
his claim.  That matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its September 2004 remand, the Board requested that the 
veteran be afforded a VA examination to determine the nature 
and etiology of any current skin disease.  The veteran was 
initially scheduled for a VA examination in conjunction with 
the remand but that the examination was subsequently canceled 
the VA Medical Center requested to conduct the examination.  
In a May 2006 e mail, an employee of the VAMC report that the 
reason inputted for cancelling the examination was that 
veteran had withdrawn his claim.  

In a June 2006 letter to the veteran, the AMC noted that it 
had been informed by the VAMC that the veteran had withdrawn 
his claim.  The AMC requested that the veteran put this in 
writing.  It noted that unless such writing was received that 
they would assume that the veteran was continuing on with his 
appeal.  To date, no statement of withdrawal has been 
received from the veteran or his representative.  An appeal 
can only be withdrawn by the veteran, or in some cases his 
representative, in writing.  38 C.F.R. § 20.204 (2006).  
Because neither the veteran nor his representative has 
submitted a written statement withdrawing the appeal, it 
remains pending.

The record does not document that the veteran was afforded an 
opportunity to report for an examination.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that the Board has duty to insure compliance 
with remand orders.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
dermatology examination.  The examiner 
should be provided with the veteran's 
claims folder for review in conjunction 
with the examination.  The examiner 
should report any skin diseases.  For 
each such disability the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that it is related 
to active service, to include herbicide 
exposure.

The veteran is advised that this 
examination is necessary to adjudicate 
his claim, and that failure, without good 
cause, to report for the examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2006).

2.  If the veteran fails to report for 
the VA examination, a copy of any notice 
informing him of the examination should 
be associated with the claims folder.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

